Exhibit 10.9

 



Amendment 3 to Exclusive License Agreement between

Checkpoint Therapeutics, Inc. and Dana-Farber Cancer Institute, Inc.

 

This third amendment (“Amendment 3”), made effective as of October 24, 2016
(“Amendment 3 Effective Date”), is between the Dana-Farber Cancer Institute,
Inc., a Massachusetts non-profit organization having offices at 450 Brookline
Avenue, Boston, MA 02215 (“DFCI”), and Checkpoint Therapeutics, Inc., a Delaware
corporation with offices at 2 Gansevoort Street | 9th Floor, New York NY 10014
(“CTI”), collectively the “Parties” with reference to the following:

 

WHEREAS, DFCI and CTI entered into an Exclusive License Agreement made effective
as of March 2, 2015 and amended as of October 5, 2015 (Amendment 1) and April
12, 2016 (Amendment 2) (all three collectively, “Agreement”) covering
intellectual property developed in the laboratory of Dr. Wayne Marasco at DFCI
with respect to PD-L1, GITR and CAIX antibodies;

 

WHEREAS, the Parties wish to include the title of the patent application
referenced and to name the corresponding provisional patent applications;

 

WHEREAS, the Parties hereto agree that this Amendment 3 is hereby made an
integral part of the Agreement, incorporated therein by this reference;

 

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

 

Exhibit A of Amendment 2 is hereby amended to read in full, as indented below:

 

EXHIBIT A

 

DFCI Invention #C2195 entitled “Isolation of new Human Anti-GITR monoclonal
antibodies by phage display”:

 

The Marasco lab used the extensively validated Mehta I/II human antibody-phage
display libraries to pan against human GITR for the purpose of isolating new
human anti-GITR mAbs., and has identified circa 40 antibodies that bind to GITR.
Their DNA and amino acid sequences have been determined, as well as their
relative affinities.

 

The title of the corresponding patent applications filed is
“GLUCOCORTICOID-INDUCED TUMOR NECROSIS FACTOR RECEPTOR (GITR) ANTIBODIES AND
METHODS OF USE THEREOF.” The licensed patent rights include provisional
application serial number 62/365,712, filed July 22, 2016 (DFCI-0141/PO1US;
322270-2613) and provisional application serial number 62/375,634, filed August
16, 2016 (DFCI-0141/PO2US; 322270-2621) and any convention date filings and
subsequent domestic or foreign counterparts thereof claiming the benefit of
their respective priority dates.

 

 

Except as amended above, all other terms and conditions of the Agreement shall
remain unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment 3 to be duly
executed by their respective authorized representatives.

 



1 

 



Dana-Farber Cancer Institute, Inc.

 

  Checkpoint Therapeutics, Inc.                     By: /s/ Gary M. Sclar   By:
/s/ James Oliviero           Name: Gary M. Sclar, JD   Name: James Oliviero    
      Title: Vice President, Dana-Farber Innovations   Title: President and CEO
          Date: 10/24/16   Date: 11/3/2016

  



2 

 